PD-0685-15
                                       IN THE

                              COURT of CRIMINAL APPEALS

                                    AUSTIN, TEXAS
                                         5                              RECEIVED...
                                         §      WR-75, 755-04         COURT OF CTEGIAL APPEALS
        Johnathen L. Harrison
                                         |      Eleventh Court of Appeals J(jm qa nntr
                   v.
                                          §     Cause No. 11-11-00241-CR
        THE STATE OF TEXAS                g     TWfll ^ q^^
                                          5                                toe! Aflpsja, Clerk
                                          8                                     FILED (N
                        PETITIONER'S MOTION TO EXTEND TIME
                                                                    COURT OF.. CRIMINAL APPEALS
                  IN FILING PETITION FOR DISCRECTIONARY REVIEW                JU^ Ut 2~j
          PERSUANT to TEXAS RULES of APPELLATE PROCEDURE RULE 10.5 (b)

1. Petitioner was granted relief in WR-75, 755-04 and permitted to file'a^c8t$?' Clerk,
     of time PDR on May 13, 2015.

2.   Petitioner has until June 13, 2015 to file his Petition for Discrectionary

     Review.

3.   Petitioner requests an extension of 90 Days which would extend his deadline
     to September 13, 2015.

4.   Petitioner is not an attorney, is limited to 15 hours a week in the Unit Law

     Library and often less due to Staff shortages.

5.   Petitioner needs 90 days in order to adequately research and prepare his

     petition.

6.   Petitioner has not requested any previous extensions of time from this court
     and none have been granted.

                                 PRAYER FOR RELIEF

      Wherefore premise having been considered the petitioner humbly requests and
prays that this Honorable Court grant his Motion for extension of time in order
to file his petition for Discrectionary Review and any other Relief to which he
is entitled.




                                                                            &Ab*l!T




                                       (1)
                                                Johnathen L. Harrison
                                                TDCJ-ID # 1670858
                                                Mark W. Stiles Unit
                                                3060 F.M. 3514
                                                Beaumont, Tx. 77705
                                                       Pro-se




                                DECLARATION

    I hearby declare under perjury the foregoing to be true and correct. Executed
on May 25, 2015.                                                                   -




                                                                           ^zzd&^'VT
                                                                Harrison
                                                  'ID # 1670858
                                                  W.    Stiles Unit
                                              3060 F.M. 3514
                                              Beaumont, Tx. 77705
                                                  Pro-se




                                     (2)